            Case 2:21-cv-00520-DB Document 7 Filed 06/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLIN GREGORY BOWERS,                               No. 2:21-cv-00520 DB P
12                        Plaintiff,
13             v.                                         ORDER
14    EL DORADO COUNTY JAIL, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C.

18   §1983. Presently, before the court is plaintiff’s request to file supplemental pleadings. (ECF No.

19   6.)

20            On May 27, 2021, plaintiff filed with the court a document entitled “Supplemental to 42

21   USC 1983 Action: Petition for Writ of Habeas Corpus, Companion to 2:21-cv-00520-DB.” (Id.)

22   Plaintiff lists El Dorado County Sheriff John D’Agostini as the respondent. (Id. at 1.) It is

23   unclear whether plaintiff intended to state a new cause of action under 42 U.S.C § 1983 or to file

24   a petition for writ of habeas corpus. The document submitted by the plaintiff is written on the

25   court’s habeas corpus petition form. (See Id.) However, within the document, plaintiff alleges

26   what appears to be a new § 1983 claim against Sheriff D’Agostini for relation in violation of the

27   First Amendment. (Id. at 2.)

28   ////
                                                         1
            Case 2:21-cv-00520-DB Document 7 Filed 06/09/21 Page 2 of 3


 1            If plaintiff intended to bring a habeas petition, this would need to be filed separately.

 2   “[H]abeas is the exclusive vehicle for claims brought by state prisoners that fall within the core of

 3   habeas corpus, and such claims may not be brought in a § 1983 [civil rights] action.” Nettles v.

 4   Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en banc). Nettles further sets forth “the correlative

 5   rule that a § 1983 action is the exclusive vehicle for claims brought by state prisoners that are not

 6   within the core of habeas corpus.” Id. That is, claims challenging “the fact or duration of the

 7   conviction or sentence” are within the core of habeas, while claims challenging “any other aspect

 8   of prison life” are properly brought as civil rights actions. Id. at 934.

 9            Plaintiff may also have intended to submit supplemental pleadings to assert a new claim

10   under § 1983. If this is the case, plaintiff has two options if he believes there exists a new cause

11   of action under § 1983. He may either file a separate action with this claim or a supplemental

12   pleading to the complaint in this case. See Fed. R. Civ. P. 15(d). Should plaintiff request to file a

13   supplemental pleading, he should be clear that he is seeking to do so to state new claims under §

14   1983. However, plaintiff must be aware that the court has broad discretion in deciding whether to

15   permit a supplemental pleading. Keith v. Volpe, 858 F.2d 467, 473 (9th Cir. 1988). Further,

16   while a plaintiff can bring new claims when supplementing a complaint, there must be a

17   relationship between the original cause of action and the new claims. Id. at 474. “While leave to

18   permit supplemental pleading is ‘favored,’, it cannot be used to introduce a ‘separate, distinct and

19   new cause of action.’” Planned Parenthood of Southern Arizona v. Neely, 130 F.3d 400, 402 (9th

20   Cir. 1997) (citations omitted). If plaintiff moves to file supplemental pleadings including a new
21   cause of action, he should be sure that the new claims are directly related to the cause of action in

22   his complaint. See Yates v. Auto City 76, 299 F.R.D. 611, 613-14 (E.D. Cal. 2013).

23            Given that it is unclear if plaintiff intends to state a new § 1983 claim or file a habeas

24   petition, plaintiff’s request to file a supplement (ECF No. 6) to the operative complaint will be

25   denied. Plaintiff is still permitted to file a motion to supplement his complaint. If plaintiff does

26   not do so, his initial complaint (ECF No. 1) will be screened, as required by 28 U.S.C. §
27   1915A(a), in due course.

28   ////
                                                          2
           Case 2:21-cv-00520-DB Document 7 Filed 06/09/21 Page 3 of 3


 1             For the foregoing reasons, IT IS HEREBY ORDERED that plaintiff’s request to file

 2   supplemental pleadings is denied.

 3   Dated: June 8, 2021
 4

 5

 6

 7

 8

 9

10   DB:14
     DB:1/Orders/Prisoner/Civil.Rights/R/bowe0520.sup
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
